Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 11-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by AU 2009/100735 A4 to Fitzgerald (hereinafter 'Fitzgerald').
        As per claim 1, Fitzgerald teaches a fall restraint (anchor assembly 1, fig. 1) for a worker on a roof (intended use - the anchor assembly is utilized to by a worker on a supporting surface (i.e. a roof); page 7, In 15-16 - note, page numbers for AU document refer to physical sheets of document as obtained, not internal pagination of document as marked), comprising:

     a support line (not numbered line connecting to worker harness 14, fig. 1), a first end of the support line slidably connected to the yoke line (via carabiner clip 13, fig. 1; page 7, In 25-30; See - "The assembly also includes a carabiner clip 13, or an equivalent, to which a safety harness 14 may be attached. The clip includes an eyelet 15 through which the safety lines 2, 12 pass. The dimensions of the eyelet 
      wherein the support line is adapted to travel over a ridge line of the roof and at least partially support the weight of the worker (intended use - The support line is capable of traveling over a ridge line when the brackets 3 are mounted on one side or the other of the roof and the worker is connected via the harness and moving around the roof.).
      As per claim 2, Fitzgerald teaches the fall restraint as claimed in Claim 1, further comprising two or more yoke lines (see there are two safety lines 2 and 12, fig. 1).
      As per claim 11, Fitzgerald teaches the fall restraint as claimed in Claim 1, wherein the yoke line and the support line are connected at a yoke (carabiner clip 13, fig. 1; page 7, In 25-30; See - "The assembly also includes a carabiner clip 13, or an equivalent, to which a safety harness 14 may be attached. The clip includes an eyelet 15 through which the safety lines 2, 12 pass. The dimensions of the eyelet 15 are sufficient to allow the clip 13 to slide along the lines 2, 12 but to prevent the 
       As per claim 12, Fitzgerald teaches the fall restraint as claimed in Claim 11, wherein the yoke line and the support line are connected by means of a carabiner or snap hook (carabiner clip 13, fig. 1; page 7, In 25-30; See - "The assembly also includes a carabiner clip 13, or an equivalent, to which a safety harness 14 may be attached. The clip includes an eyelet 15 through which the safety lines 2, 12 pass. The dimensions of the eyelet 15 are sufficient to allow the clip 13 to slide along the lines 2, 12 but to prevent the ends 4 or the brackets 3 from passing through the clip 13, to provide a degree of security in the event of one of the brackets 3 coming free from the roof 9.").
       As per claim 13, Fitzgerald teaches the fall restraint as claimed in Claim 11, wherein support line extends at an angle from a center axis aligned with the yoke (fig. 1-2; See - Though Fitzgerald does not explicitly show this, it is clearly obvious that such extension is obvious when the user moves about the roof with the harness and support line attached to him/her.).
       As per claim 14, Fitzgerald teaches the fall restraint as claimed in Claim 13, wherein the angle is preferably between 0 and 41 degrees (fig. 1-2; See - The shown angle is currently 0 degrees.).

      As per claim 16, Fitzgerald teaches the fall restraint as claimed in Claim 15, wherein the reduction in tension is proportional to the cosine of the angle (Note: Though Fitzgerald does not go into an explanation of how the tension of the system works, it is well known in the physics world that the tension in a system can be determined through the use of geometry and common knowledge of the angles present.).
      As per claim 17, Fitzgerald teaches the fall restraint as claimed in Claim 16, wherein the reduction in tension increases as the angle increases (Note: Though Fitzgerald does not go into an explanation of how the tension of the system works, it is well known in the physics world that the tension in a system can be determined through the use of geometry and common knowledge of the angles present.).

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fitzgerald, as applied to claim 1 above, and further in view of US 6,533,066 B1 to O'Dell (hereinafter ’O'Dell').
       As per claim 9, Fitzgerald teaches the fall restraint as claimed in Claim 1, but fails to specifically teach wherein the yoke line is a polyester/polypropylene blend rope with one or more rebar hook ends.
        However, in the art, O'Dell teaches a fall arrest energy absorber comprising a rope containing a polyester/ polypropylene blend (fig. 2; col. 1, In 58-61; See - "The POY fibers provide an energy absorbing feature by elongating under force. The POY fibers may be nylon, polyester or polypropylene or the like or any combination thereof.") with one or more rebar hook ends (snap hook fasteners 16, fig. 2; Note - the snap hook ends are capable of connecting with a piece of rebar or anchor).
        Accordingly, it would have been obvious to a person having ordinary skill in the art to have utilized the material and hooks as taught by O'Dell as the yoke line material and connection means of Fitzgerald in order to allow for a high energy .
       Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fitzgerald, as applied to claim 1 above, and further in view of "EM 0221-50RG Vertical Rope Lifeline with Double Locking Snap Hook and Rope Adjuster, 50 feet" to 3M (hereinafter '3M').
       As per claim 10, Fitzgerald teaches the fall restraint as claimed in Claim 1, but fails to specifically teach wherein the support line is a polyester/polypropylene blend rope with manual rope adjuster.
      However, in the art, 3M teaches a vertical rope lifeline comprising a polyester/polypropylene blend (polydac; see table titled "Specifications for this item" on page 1) with a manual rope adjuster (product description on page 2; See - "Vertical rope lifeline constructed of 5/8 inch polydac rope. 50 feet. Comes with a double locking snap hook and 0116-1 manual rope adjuster attached.").
       Accordingly, it would have been obvious to a person having ordinary skill in the art to have utilized the rope lifeline as taught by 3M as the support line of Fitzgerald as such rope and adjuster allows the user to adjust the length of the support line as they traverse the roof when working, as well as providing a rope material which is strong enough to support the potential force of a fall. (Note: See Box VIII)
s 3 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fitzgerald, as applied to claim 1 above, and further in view of DE 234,1619 A1 to Foehl.
      As per claim 3, Fitzgerald teaches the fall restraint as claimed in Claim 1, but fails to teach the yoke line is secured to a first building structure and second building structure by means of two or more anchor lines.
     However, in the art, Foehl teaches a fall arrest energy line (4) secured to a building structure by means of an anchor line (8).
      Accordingly, it would have been obvious to a person having ordinary skill in the art to have provided the yolk line ends of Fritzgerald with an anchor line, as taught by Foehl, to allow looped attachment to a building structure.
      As per claim 6, wherein the two or more anchor lines each comprise steel vinyl coated cables, it is noted that the use of steel vinyl coated cables to enable a strong anchor lines is conventional in the art.
      Accordingly, it would have been obvious to a person having ordinary skill in the art to have utilized steel vinyl coated cables as the anchor lines in order to allow for a strong anchor line.
7. The fall restraint as claimed in Claim 3, wherein each anchor line comprises two O-rings (note 10) of Foehl.

     The examiner notes that gutter hangers of a rain gutter are known building structures which allows for looped attachment. Accordingly, it would have been obvious to a person having ordinary skill in the art to have used known gutter hangers of a rain gutter as a looped anchor structure.
       Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fitzgerald in view of DE 234,1619 A1 to Foehl, as applied to claim 3, and further in view of US 5,287,944 to Woodyard.
      As per claims 4 and 5, Fitzgerald teaches the fall restraint as claimed in Claim 1, but fails to teach the ends of yoke line are each attached to at least one of the two or more anchor lines by means of a clamp, as set forth in claim 4, and the clamp being a rebar hook, as set forth in claim 5.
      However, in the art, Woodyard teaches a safety line (38) attached to an anchor line (26) by a rebar hook clamp (40).
        Accordingly, it would have been obvious to a person having ordinary skill in the art to have provided the ends of the yolk line of Fitzgerald with a rebar hook clamp to facilitate releasable attachment to the anchor line.

5.    The fall restraint as claimed in Claim 4, wherein the clamp is a rebar hook.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN CONSTANTINE CHIN-SHUE whose telephone number is (571)272-6828.  The examiner can normally be reached on Mon-Fri 8.00-5.00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 28800.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALVIN C CHIN-SHUE/Primary Examiner, Art Unit 3634